On December 23, 2002, the Defendant was sentenced to seven (7) years in the Montana State Prison, with five (5) years suspended, for the offense of Theft of Property by Embezzlement, a felony.
*35DATED this 9th day of June, 2003.
On May 8, 2003, the Defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was advised of his right to be represented by counsel. The defendant proceeded pro se. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended to a seven (7) year commitment to the Department of Corrections, with five (5) years suspended.
Hon. Ted L. Mizner, District Court Judge